Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20160349043) in view of Fuchikami (20150292884).


Referring to claim 1, Lee shows a system for characterizing surroundings of a vehicle, the system comprising:
a projection means (see figure 3 Ref 310) arranged for projecting a pattern of laser light towards said surroundings in a sequence of pulses (see paragraph 43 also see figure 5 note the on off pulses) said pattern of laser light comprising a pattern of discrete spots (see figure 5 note the spots);
a detector (see figure 3 Ref 320) comprising a plurality of pixels (see paragraph 43 note the RGB camera inherently has pixels to detect light), said detector being configured for detecting light representing said pattern of laser light as reflected by said surroundings in synchronization with said sequence of pulses (see figure 4 note step 420 also see figure 6 note the ON is synchronized with the image capture of RGB+IR light also see paragraph 43); and

processing means (see figure 3 Ref 330) configured to calculate distances to objects in said surroundings as a function of exposure values generated by said pixels in response to said detected light (see paragraph 48-51 note the image capture that occurs during the “On” periods captures values of the IR light from the pixels to process distance information);
wherein said detector is further configured for detecting light forming a two-dimensional image of said surroundings at points in time that do not coincide with said sequence of pulses (see figure 4 note step 420 decides if the light is on or off and captures either range information corresponding to the light being on, or RGB information when the light is off, also take note of figure 6 see the images taken when the light is off). 
Lee shows said pixels are configured to generate said exposure values by accumulating, for a pattern, a first amount of electrical charge representative of a first amount of light reflected by said objects during a first predetermined time window (see 43 note the 30 frames that are accumulated for RGB+IR) and a second electrical charge representative of a second amount of light reflected by said objects during a second predetermined time window, said second predetermined time window occurring after said first predetermined time window (see paragraph 43 note the 30 frames that are accumulated for RGB).
However Lee is silent as to how the detected frames are collected.  Fuchikami shows a similar device that teaches the charges are collected, stored and read out together (see paragraph 67 and 68 as well as figure 9b).  It would have been obvious to include this type of collection and readout because this allows the range data to be accumulated together for the sequence of pulses as taught by Lee.  
	Referring to claim 3, Lee shows are adapted to determine said distances by determining a displacement of features of said detected light representing said pattern of laser light as reflected by said surroundings with reference to predetermined feature positions (see paragraph 50 note that distance is detected based on the captured IR pattern relative to the known projection pattern).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20160349043) in view of Fuchikami (20150292884) and further in view of Bishay (9076703).
Referring to claims 14 and 20, Lee shows an embodiment including an IR detector as well as an RGB detector (see figure 1 Ref 120 as well as 130) however fails to show the IR and RGB pixels in a single detector that includes different pixels of said plurality of pixels of said detector are provided with different filters allowing light in different wavelength bands to reach said different pixels at said points in time.
Bishay shows a similar device that includes a single detector that includes different pixels of said plurality of pixels of said detector are provided with different filters allowing light in different wavelength bands to reach said different pixels at said points in time (see figure 9 note the RGB + D pixels that sense RGB and IR light also see the different filters applied as shown in figure 6 with transmittance of RGB and IR light).  It would have been obvious to include the filters as shown by Bishay because this allows for a dedicated range detection pixels that are only sensitive to the infrared radiation. 
Referring to claims 13 and 19, Lee fails to show but Bishay shows said plurality of pixels of said detector are provided with a time-dependent filter allowing light in different wavelength bands to reach said plurality of pixels at different ones of said points in time (see column 12 lines 50-60 note the filters that move dependent on detecting RGB or depth image).  It would have been obvious to include the time dependent filters as shown by Bishay because this allows for no difference between the localizations between the image and depth data while allowing for RGB light to be filtered when range is detected.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20160349043) in view of Fuchikami (20150292884) and further in view of Viswanathan (20170068319).
Referring to claim 15, Lee fails to disclose the use of the rangefinder and does not specifically show that the rangefinder is arranged so as to characterize an area surrounding said vehicle.  Viswanathan shows a similar range finder that is arranged so as to characterize an area surrounding said vehicle (see paragraph 32 and figure 10).  It would have been obvious to include the range finder that is arranged to characterize an area surrounding a vehicle because this is an extremely common use for this type of device and adds no new or unexpected results.  



	Allowable Subject Matter
Claims 4-12 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645